Title: From Thomas Jefferson to Joâo Maria José Luis, 5 May 1808
From: Jefferson, Thomas
To: Joâo Maria José Luis


                  
                     Great & good friend
                     
                     May 5. 1808
                  
                  Having learnt the safe arrival of your Royal Highness at the City of Rio Janeiro, I perform with pleasure the duty of offering you my sincere congratulations by Mr. Hill a respected Citizen of the United States who is specially charged with the delivery of this letter. I trust that this event will be as propitious to the prosperity of your faithful Subjects as to the happiness of your Royal Highness in which the United States of America have ever taken a lively interest. 
                  Inhabitants now of the same land, of that great Continent which the Genius of Columbus has given to the world, the United States feel sensibly that they stand in new and closer relations with your royal Highness, and that the motives which heretofore nourished the friendly relations which have so happily prevailed have acquired increased strength on the transfer of your residence to their own Shores. they see in prospect a system of intercourse between the different regions of this hemisphere of which the peace and happiness of Mankind may be the essential principle. to this principle your long tried adherence, for the benefit of those you governed in the Midst of warring Powers, is a pledge to the New World that it’s peace, it’s free and friendly intercourse will be your chief Concern. On the part of the United States I assure you, that these which have hitherto been their ruling Objects, will be most particularly cultivated with your Royal Highness and your Subjects of Brazil, and they hope that that Country so favored by the gifts of Nature, now advanced to a Station under your immediate Auspices, will find in the interchange of Mutual wants and supplies the true Aliment of an unchanging friendship with the United States of America.
                  I pray to God, Great and Good friend that in your new Abode you may enjoy health, happiness and the Affections of your People, and that he will have you always in his safe and holy keeping.
                  Done at Washington &c.
                  
                     Th: Jefferson
                     
                  
               